DETAILED ACTION
Response to Amendment
Applicant’s amendment and response, submitted June 17, 2021, has been reviewed by the examiner and entered of record in the file.  Claims 4-6 are cancelled, claims 1, 2, 7, 10-13 and 17 are amended, and claims 21-26 are newly added.
2.	Claims 1-3, drawn to an analgesic formulation, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Newly submitted claims 22, 23, 25 and 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 22, 23, 25 and 26 are directed to the method of claim 7, additionally comprising the limitation of an alpha agonist, which was not present in the previously presented claim set of March 30, 2020.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22, 23, 25 and 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Previous Claim Rejections - 35 USC § 112(b)
4.	Claims 10-12 were previously rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Upon further consideration of Applicant’s amendments to claims 10-12 in order to delete the recitations of “or any other” and “or any other appropriate” from said claims, the previous indefiniteness rejections are withdrawn.

Previous Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 7-17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Misiolek et al, (Anaesthesiology Intensive Therapy 2014).  
	Claims 7, 10-13 and 17 are amended. New claims 21 and 24 are added to the rejection.
The disclosure of prior-filed Provisional Application No. 61/856,979 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the limitations of: concentrations (weight percentages) of any of the recited ingredients of claims 7 and 24; or the additional drugs/agents/ingredients of claims 8 and 9; or ropivacaine hydrochloride of claim 10, or Magnesium Sulfate of claim 11, or the COX inhibitor meloxicam of claim 12 (or the combination of all three in claims 7 or 21), or administration limitations of claims 15 and 16; or the infusion rate of claim 17.  Accordingly, this application is afforded the priority date of parent Application No. 14/337,819, filed July 22, 2014.
Claim 7, as amended, is directed to a method of treating pain, comprising administering an effective amount of a formulation to a mammal in need of such treatment, wherein the formulation comprises about 0.1%-0.5% of a local anesthetic comprising bupivacaine or ropivacaine, about 0.01-3.0 mg/cc of an NMDA receptor antagonist comprising MgSO4 or ketamine, and about 0.01-1.2 mg/cc of a COX inhibitor comprising meloxicam or ketorolac, (more specifically in a single injection (claim 16).  Claim 8 limits wherein the formulation additionally comprises an alpha agonist, a steroid, a Transient Receptor Potential channel agonist or antagonist, a beta-lactam antibiotic, a protein kinase inhibitor, a competitive or non-competitive glycine or glutamate antagonist, a glutamate or glycine inhibitor, a cyclooxygenase 3 inhibitor, vancomycin, tranexamic acid, or combinations thereof, (more specifically a Transient Receptor Potential Vaniltoid (TRPV) receptor agonist or antagonist, acetaminophen, paracetamol, dexamethasone, a corticosteroid, cephazolin, vancomycin, tranexamio acid, or a combination thereof (claim 9)).  Claim 10 limits the local anesthetic to Ropivacaine Hydrochloride.  Claim 11 limits the NMDA receptor antagonist to MgSO4.  Claim 12 limits the COX inhibitor to meloxicam. Claim 13 limits the administration to an injection.  Claims 14 and 15 limit the route and timing of administration. Claim 17 limits the administration to a continuous infusion rate of about 0.1 ml to 10 ml per hour.
	Misiolek et al teach multimodal approach to acute pain relief (please see page 222, column 1, at “The multimodal concept of acute pain relief”), for achieving the effect of reducing opioid doses (see page 229, column 1 at “Opioid-associated intravenous administration of the local anesthetic lidocaine at 0.5-1 mg/kg hr, the NMDA receptor antagonist tramadol at 10-20 mg, the COX inhibitor ketoprofen at 50-100 mg, and optionally paracetamol (acetaminophen) at 0.5-1.0 g,  please see page 233, column 2, under “Pharmacotherapy After Surgery.” Misiolek et al discuss the benefits of administering a local anesthetic in multimodal therapy, specifically lidocaine, wherein: “significantly lower rates of atony and post-operative intestinal obstruction…were observed, which translated into shorter hospitalisations. The perioperative use of lidocaine reduces opioid requirements by 40%...” [emphasis added] (please see page 231, column 2, lines 21-25 under “Lidocaine”). Alternatively, Misiolek et al disclose the intravenous administration of the local anesthetics bupivacaine at 0.25%-0.125% or ropivacaine at 0.2% (at page 233, left column under “Local Analgesia” or page 234, left column under “Local Analgesia”), the NMDA receptor antagonist ketamine at 50 mg, the COX inhibitor meloxicam, (please see page 233, left column and page 234, left column). Misiolek et al teach wherein the administration is via i.v. injection or infusion at page 233, right column, or page 234, right column).
	As such, Misiolek et al teach the combination administration of the local anesthetic bupivacaine or ropivacaine and the NMDA antagonist ketamine via intravenous injection and the COX inhibitor meloxicam for the treatment of acute pain or analgesia, but do not explicitly disclose wherein said ingredients are combined in a formulation. 
	Yet, based on the teaching of Misiolek et al, one skilled in the art would reasonably predict that picking and choosing from the preventative or postoperative analgesia taught by Misiolek et al and combining bupivacaine or ropivacaine, ketamine Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined.  And, as stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior ).
Regarding the dosage amount of each ingredient, it would have been obvious for one of ordinary skill in the art to use the starting point of each ingredient as disclosed by Misiolek et al and optimize these amounts in a single composition to administer via intravenous injection or infusion with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage, timing of administration and/or infusion rate) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.  
	As such, a prima facie case of obviousness is established.
Response to Arguments
7.	Applicant traverses the obviousness rejection over Misiolek et al.
Applicant submits that in view of the claim amendments, the claims are entitled to the provisional priority date of July 22, 2013.	
Applicant’s arguments have been fully considered but they are not persuasive. 
As stated above, Provisional Application No. 61/856,979 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 

8.	Applicant argues that Misiolek nor any other reference of record whether taken alone or in combination, provides any reason, teaching, suggestion or motivation to select the specific local anesthetics, NMDA receptor antagonists, and COX inhibitors recited in the instant claims and combine them as recited. 
Although Misiolek et al do not specifically disclose an embodiment of a single formulation comprising bupivacaine or ropivacaine, ketamine, and meloxicam, as recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978), claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member.  Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  Thus, considering that the genus of local anesthetics disclosed by Misiolek et al comprises only 3 compounds (i.e. lidocaine, bupivacaine and ropivacaine), the skilled artisan would have immediately envisaged selecting bupivacaine and ropivacaine as the local anesthetic component for the Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).  Considering that the genus of COX inhibitors disclosed by Misiolek et al comprises 15 compounds (i.e. metamizole, paracetamol, ketoprofen, dexketoprofen, diclofenac, ibuprofen, naproxen, nimesulide, meloxicam, tramadol, nalbuphine, morphine, oxycodone, sufentanil and fentanyl), the skilled artisan would have immediately envisaged selecting mexlociam as the COX inhibitor component for the treatment of pain.
	As such, the prima facie case of obviousness is maintained.

Conclusion
9.	In conclusion, claims 1-3, 7-17 and 21-26 are present in the application. Claims 1-3, 22, 23, 25 and 26 are presently withdrawn from consideration as directed to a non-elected invention.  Claims 7-13, 17, 21 and 24 are rejected.  No claim is currently allowable.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        
/CRAIG D RICCI/Primary Examiner, Art Unit 1611